DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I and tetracycline of species in the reply filed on 10/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19 and 20, nonelected species, and claims 27-39, nonelected method claims, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2022.
	Claims 14-18 and 21-26 are pending and under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/5/2019 and 8/8/2022 has been considered by the examiner.

Claim Objections
Claims 14-17 and 19-21 are objected to because of the following informalities:  the subject/verb agreement appears erroneous.  How can the 13-cis-retinoic acid be present in concentrations (plural) in a single formulation?  Does Applicant intend to recite a single concentration within the recited range?  Analogous objections appear corresponding to claims 15-17 and 19-21.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the claim is not in the form of a sentence since there is a period in the middle of the recitation.  Only one terminal punctuation may be present to form a claim in the form of a sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation which includes only the qualitative retinoid component presence, and the claim also recites “preferably” followed by a concentration range, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-17 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008/051461A2 (hereafter, “Roszell”) in view of US 2006/0177392A1 (hereafter, “Walden”).
The instant claims are drawn to a formulation containing 13-cis-retinoic acid in concentrations from 0.001% to 0.25% and another retinoid with keratolytic therapeutic action in acne in a cosmetically acceptable aqueous vehicle and containing antioxidants and preservatives suitable to protect retinoids against oxidation.  The structural components included in the claim 1 are interpreted to be 13-cis--retinoic acid, another specified retinoid, water, vehicle, antioxidants, and preservatives, as further specified in the claims.
Roszell teaches acne treatment compositions including an anti-acne component which may include clindamycin, retinoic acid, salicylic acid, benzoyl peroxide, sulphacetamide, adapalene, or mixtures thereof (see page 14, liens 2-10).  The formulations may include water and are therefore considered aqueous (see page 15, lines 29-33; see also Roszell claim 10) and are for topical application including for instance emollient agents and are therefore considered “cosmetically acceptable” as in claim 14 (see paragraph bridging pages 19 and 20).  Roszell names vitamin E among emollients which is also an antioxidant for instance (see page 19, line 24 and page 21, lines 16-33)(“antioxidants” as in claim 14).  Roszell includes preservatives (see page 20, line 26 – page 21, line 4)(limitation of claim 14).  Roszell does specify the retinoic acid component generally to be included in an amount between about 0.05 wt% and 12 wt% (see Roszell claim 3 in particular)(overlapping range of claim 14-17).  Roszell teaches the formulations may be both aqueous and in the form of an emulsion.
Roszell teaches retinoic acid for instance as the anti-acne functional component to be included alone or in a combination with other anti-acne components (see Roszell claim 2), however Roszell does not specify the instantly claimed combination of 13-cis-retinoic acid and another retionoid which has instantly been elected to be all trans retinoic acid.
Walden cures this deficiency.  Walden teaches acne compositions for topical application.  Walden teaches that the retinoid component of his acne compositions may consist of one or more of isomers of retinol including all-trans-retinol and 13-cis-retinol among others (see [0027]) with all-transretinol being preferred (see also Walden claim 7).  
Regarding claims 14-17, both Roszell and Walden are directed to acne-treating formulations.  It would have been prima facie obvious to one of ordinary skill in the art to substitute a combination of all-trans-retinol and 13-cis-retinol at least as “obvious to try” from the finite combinations of retinoid active agents taught by Walden in place of Roszell’s anti-acne retinoic acid component in general.  One would have been motivated to do so based on Walden’s state-of-the art teaching with regard to acne active agents which are topical retinoids (see [0014]).
Further regarding claims 22 and 23, Roszell teaches benzoyl peroxide as an anti-acne component which may be included (page 15, line 9 for instance) for instance in an amount between about 5 to 12% (see page 15, line 25)(range overlapping range in claim 23).
As to claim 24, Roszell teaches a polymer may be included in the acne treatment composition to provide a desired controlled, prolonged release rate (see page 15, line 9).
As to claim 25, all formulation components have been addressed above, and the severe inflammatory acne reference pertains only to a method of use.  Wherein the cited references are directed to anti-acne formulations, it is the examiner’s position that the formulations addressed above may be applied and/or used according to the intended use encompassed in claim 25.
As to claim 26, Roszell specifies that the anti-acne component may be for instance salicylic acne at a level of about 1 to 3 wt%, such that it would have bene obvious to replace this component for another anti-acne agent including for instance a retinoid or a portion of the retinoid in Roszell, with a reasonble expectation of success.  To do so would have constituted, in accordance with Roszell’s teaching, a substitution of one known equivalent for another and in view of Roszell’s teaching of ranges overlapping would have also coincided with a routine optimization procedure as to the amounts of each component desired alone and in combination with one another within the scope of Roszell’s disclosure.


Claim(s) 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008/051461A2 (hereafter, “Roszell”) in view of US 2006/0177392A1 (hereafter, “Walden”) as applied to claims 14-17 and 22-26 above, and further in view of US 2010/0310476A1 (hereafter, “Tamarkin” et al).
The teachings of Roszell and Walden have been delineated above.  Neither of these teaches tetracycline as instantly elected in claim 21.  Tamarkin cures this deficiency.
Tamarkin teaches topical formulations for treating various conditions including acne (see abstract in particular; see also [0003]) including acne vulgaris, inflammatory acne and various other skin conditions (see [0133]).  Tamarkin recommends tetracycline such as doxycycline or minocycline for the treatment of acne (see [0429], [0430], [0431]) wherein the antibiotic may be included in an amount of about 0.1% to about 10% by weight of a total topical formulation (see Tamarkin claim 1).
Roszell, Walden, and Tamarkin are all directed to anti-acne compositions.  It would have been prima facie obvious to one of ordinary skill in the art to add a tetracydcline as taught by Tamarkin to a formulation of Roszell and Walden, with a reasonable expectation of success.  One would have been motivated to do so based on Tamarkin’s teaching of desirable antibiotic efficacy in topical anti-acne formulations in a concentration overlapping with the claimed concentration.  See MPEP 2144 regarding overlapping ranges.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617